Exhibit 10.11

 

TD BANK

 

MODIFICATION AGREEMENT

 

 

This MODIFICATION AGREEMENT is entered into as of August 13, 2020, between
Information Analysis Incorporated, a Virginia corporation, with an address of
11240 Waples Mill Road, Fairfax, Virginia 22030 (the "Borrower") and TD Bank,
N.A., a National Association with an address of 1919 Gallows Road, 2nd Floor,
Vienna, Virginia 22182 (the "Bank").

 

WHEREAS, the Bank established a revolving line of credit (the "Revolving Loan")
for Borrower which matures on July 31, 2020 (the "Maturity Date") respecting
which Bank agreed to lend to Borrower upon Borrower’s request, but subject to
the terms and conditions set forth in various loan documents, of up to One
Million Dollars and Zero Cents ($1,000,000.00) (the "Revolving Loan Amount");

 

WHEREAS, the Revolving Loan is evidenced by that certain Revolving Term Note,
dated December 20, 2005 (as previously amended, modified or supplemented, the
"Note"), by the Borrower in favor of the Bank in the face amount of the
Revolving Loan Amount;

 

WHEREAS, in connection with the Revolving Loan, Borrower entered into that
certain Loan Agreement, dated December 20, 2005 (as previously amended, modified
or supplemented, the "Loan Agreement");

 

WHEREAS, the Loan Agreement and the Note and all other documents and instruments
executed in connection with or relating to the Loan are referred to herein,
collectively, as the "Loan Documents"; and all collateral granted to the Bank to
secure the Loan is referred to herein, collectively, as the "Collateral";

 

WHEREAS, the Borrower and the Bank have agreed to modify the Loan and the Loan
Documents in accordance with the terms of this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Bank and the Borrower mutually agree as
follows:

 

1. MODIFICATION

 

1.1         Recitals and Representations Accurate. The above recitals are hereby
made a part of this Agreement and the Borrower acknowledges and agrees that each
of the recitals is true and correct.

 

1.2         Ratification. All of the terms, covenants, provisions,
representations, warranties, and conditions of the Loan Documents, as amended or
modified hereby, are ratified, acknowledged, confirmed, and continued in full
force and effect as if fully restated herein.

 

1.3         Unused Fee: The Borrower shall pay a fee of 30 Basis Points per
annum on the un-borrowed portion of the Revolving Term Commitment, payable
quarterly in arrears.

 

1.4         Financial Reporting Requirements. Section 7 of the Business Loan
Agreement dated December 20, 2005 shall be deleted in its entirety and replaced
with the following:

 

Financial Statements. Borrower will furnish to Bank:

 

 

(a)

as soon as available to Borrower, but in any event within 45 days after the
close of each quarterly period of its fiscal year, a full and complete signed
copy of financial statements, which shall include a balance sheet of the
Borrower, as at the end of such quarter, and statement of profit and loss of the
Borrower reflecting the results of its operations during such quarter and shall
be prepared by the Borrower and certified by Borrower's chief financial officer
as to correctness in accordance with generally accepted accounting principles,
consistently applied, subject to year-end adjustments;

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

as soon as available to Borrower, but in any event within 120 days after the
close of each fiscal year, a full and complete signed copy of financial
statements, prepared by certified public accountants acceptable to Bank, which
shall include a balance sheet of the Borrower, as at the end of such year,
statement of cash flows and statement of profit and loss of the Borrower
reflecting the results of its operations during such year, bearing the opinion
of such certified public accountants and prepared on an audited basis in
accordance with generally accepted accounting principles, consistently applied
together with any so-called management letter;

 

 

(c)

Upon each advance Borrower shall provide to Bank, an Accounts Receivable aging
report in form satisfactory to Bank showing the total amount due from each
account debtor, the month in which each Account Receivable was created, as well
as an Accounts Payable aging report and such other information as Bank shall
request;

 

 

(d)

Borrower's filed Federal tax returns, including all schedules thereto, for the
prior year within 150 days of the end of Borrower's Fiscal Year each such year
or by such other date approved by the Bank;

 

 

(e)

within 45 days after end of each quarter Borrower shall deliver Contract Backlog
in form satisfactory to the Bank;

 

 

(f)

within 45 days after end of each quarter Borrower shall deliver Compliance
Certificate in form satisfactory to the Bank;

 

 

(g)

Upon each advance Borrower shall provide to Bank shall deliver Borrowing Base
Certificate in form satisfactory to the Bank;

 

 

(h)

Within 30 days of fiscal year end of the Borrower, an annual budget projection
to include income statement and balance sheet for the following fiscal year.

 

 

(i)

from time to time, such financial data and information about Borrower as Bank
may reasonably request; and

 

 

(j)

any financial data and information about any guarantors of the Obligations as
Bank may reasonably request.

 

1.5         Financial Covenants. Section 8 of the Business Loan Agreement dated
December 20, 2005 shall be deleted in its entirety and replaced with the
following:

 

1.6         Financial Covenants. The Borrower will not at any time or during any
fiscal period (as applicable) fail to be in compliance with any of the financial
covenants in this section.

 

 

(a)

Definitions. The following definitions shall apply to this Section:

 

 

(i)

"GAAP" shall mean Generally Accepted Accounting Principles in effect from time
to time in the United States.

 

(ii)

"Tangible Net Worth" shall mean the book value of net worth (total assets -
total liabilities) as set forth in the statement of financial position of the
borrower determined in accordance with generally accepted accounting principals,
minus the net book value of the following items (but only to the extent that
such items are included in any determination of the total assets of the
borrower): (i) good will, patents, trademarks, copyrights, trade names, customer
lists, and other like intangible assets; (ii) receivables due from affiliates,
subsidiaries or other related parties, include officers, employees or
stockholders of the borrower; and (iii) any capitalized start-up or development
expenses, and (iv) any write-up or reappraisal of the borrower's existing
assets.

 

 

(b)

Minimum Tangible Net Worth. The Borrower shall not permit its Tangible Net Worth
to be less than $1,000,000.00 plus 50% of positive net income not reduced by
losses measured quarterly. Tested to be measured beginning with Q3 of Fiscal
Year 2020.

 

 

(c)

Minimum Net Income. The Borrower shall not permit their Minimum Net Income to be
less than $1.00, at the end of each fiscal quarter. Must comply with any two of
the four quarters plus annually, Annual test is cumulative.

 

2

--------------------------------------------------------------------------------

 

 

 

(d)

Maintenance of Liquidity. Borrower and Guarantor shall maintain an unrestricted
cash and cash equivalent balance (net of contingent liabilities, unsecured
indebtedness and located in the United States) of no less than $500,000.00, at
the end of each fiscal quarter.

 

1.7         Amended and Restated Note. The Note shall be amended and restated in
the form attached hereto as Exhibit A (the "Amended Note").

 

1.8         Representations and Warranties. The Borrower hereby represents and
warrants to the Bank that:

 

 

(a)

The person executing this Agreement is duly authorized to do so and to bind the
Borrower to the terms hereof;

 

 

(b)

Each of the Loan Documents is a valid and legal binding obligation of the
Borrower, enforceable in accordance with its terms, and is not subject to any
defenses, counterclaims, or offsets of any kind;

 

 

(c)

All financial statements delivered to the Bank were true, accurate and complete,
in all material respects, as of the date of delivery to the Bank;

 

 

(d)

Since the date of the Loan Documents there has been no material adverse change
in the condition, financial or otherwise, of the Borrower, except as disclosed
to the Bank in writing;

 

 

(e)

There exists no action, suit, proceeding or investigation, at law or in equity,
before any court, board, administrative body or other entity, pending or
threatened, affecting the Borrower or its property, wherein an unfavorable
decision, ruling or finding would materially adversely affect the business
operations, property or financial condition of the Borrower; and

 

 

(f)

There exists no event of default, or other circumstance that with the passage of
time or giving of notice or both will become an event of default, under any of
the Loan Documents.

 

1.9         Interest, Fees, Costs and Expenses. The Borrower shall,
simultaneously with the execution of this Agreement, pay to the Bank all accrued
interest owing on the Loan as of the date of this Agreement together with all
fees, costs and expenses due and owing to the Bank by the Borrower under the
Loan Documents.

 

2. MISCELLANEOUS

 

2.1         Set-Off. The Borrower hereby grants to the Bank a continuing lien
and security interest in any and all deposits or other sums at any time credited
by or due from the Bank to the Borrower and any cash, securities, instruments or
other property of the Borrower in the possession of the Bank, whether for
safekeeping or otherwise, or in transit to or from the Bank (regardless of the
reason the Bank had received the same or whether the Bank has conditionally
released the same) as security for the full and punctual payment and performance
of all of the liabilities and obligations of the Borrower to the Bank and such
deposits and other sums may be applied or set off against such liabilities and
obligations of the Borrower to the Bank at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank.

 

2.2         Release of the Bank. The Borrower hereby confirms that as of the
date hereof it has no claim, set-off, counterclaim, defense, or other cause of
action against the Bank including, but not limited to, a defense of usury, any
claim or cause of action at common law, in equity, statutory or otherwise, in
contract or in tort, for fraud, malfeasance, misrepresentation, financial loss,
usury, deceptive trade practice, or any other loss, damage or liability of any
kind, including, without limitation, any claim to exemplary or punitive damages
arising out of any transaction between the Borrower and the Bank. To the extent
that any such set-off, counterclaim, defense, or other cause of action may exist
or might hereafter arise based on facts known or unknown that exist as of this
date, such set-off, counterclaim, defense and other cause of action is hereby
expressly and knowingly waived and released by the Borrower. The Borrower
acknowledges that this release is part of the consideration to the Bank for the
financial and other accommodations granted by the Bank in this Agreement.

 

2.3         Costs and Expenses. The Borrower shall pay to the Bank on demand any
and all costs and expenses (including, without limitation, reasonable attorneys'
fees and disbursements, court costs, litigation and other expenses) incurred or
paid by the Bank in establishing, maintaining, protecting or enforcing any of
the Bank's rights or any of the obligations owing by the Borrower to the Bank,
including, without limitation, any and all such costs and expenses incurred or
paid by the Bank in defending the Bank's security interest in, title or right
to, the Collateral or in collecting or attempting to collect or enforcing or
attempting to enforce payment of the Loan.

 

3

--------------------------------------------------------------------------------

 

 

2.4         Indemnification. The Borrower shall indemnify, defend and hold the
Bank and its directors, officers, employees, agents and attorneys (each an
"Indemnitee") harmless against any claim brought or threatened against any
Indemnitee by the Borrower or any guarantor or endorser of the obligations of
the Borrower to the Bank, or any other person (as well as from attorneys' fees
and expenses in connection therewith) on account of the Bank's relationship with
the Borrower, or any guarantor or endorser of the obligations of the Borrower to
the Bank (each of which may be defended, compromised, settled or pursued by the
Bank with counsel of the Bank's election, but at the expense of the Borrower),
except for any claim arising out of the gross negligence or willful misconduct
of the Bank. The within indemnification shall survive payment of the obligations
of the Borrower to the Bank, and/or any termination, release or discharge
executed by the Bank in favor of the Borrower.

 

2.5         Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

 

2.6         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement. Borrower/Guarantor explicitly consents to the
electronic delivery of the terms of the transaction evidenced by this
instrument. Borrower/Guarantor agrees that its present intent to be bound by
this instrument may be evidenced by transmission of digital images of signed
signature pages via facsimile, email, SMS or other digital transmission and
affirms that such transmission indicates a present intent to be bound by the
terms of this instrument and is deemed to be valid execution and delivery as
though an original ink or electronic signature. Borrower/Guarantor shall deliver
original executed signature pages to Bank, but any failure to do so shall not
affect the enforceability of this instrument. An electronic image of this
instrument (including signature pages) shall be as effective as an original for
all purposes.

 

2.7         Complete Agreement. This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.

 

2.8         Binding Effect of Agreement. This Agreement shall be binding upon
and inure to the benefit of the respective heirs, executors, administrators,
legal representatives, successors and assigns of the parties hereto, and shall
remain in full force and effect (and the Bank shall be entitled to rely thereon)
until released in writing by the Bank. The Bank may transfer and assign this
Agreement and deliver the Collateral to the assignee, who shall thereupon have
all of the rights of the Bank; and the Bank shall then be relieved and
discharged of any responsibility or liability with respect to this Agreement and
the Collateral. Except as expressly provided herein or in the other Loan
Documents, nothing, expressed or implied, is intended to confer upon any party,
other than the parties hereto, any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

2.9         Further Assurances. The Borrower will from time to time execute and
deliver to the Bank such documents, and take or cause to be taken, all such
other further action, as the Bank may request in order to effect and confirm or
vest more securely in the Bank all rights contemplated by this Agreement
(including, without limitation, to correct clerical errors) or to vest more
fully in or assure to the Bank the security interest in the Collateral or to
comply with applicable statute or law and to facilitate the collection of the
Collateral (including, without limitation, the execution of stock transfer
orders and stock powers, endorsement of promissory notes and instruments and
notifications to obligors on the Collateral). To the extent permitted by
applicable law, the Borrower authorizes the Bank to file financing statements,
continuation statements or amendments without the Borrower's signature appearing
thereon, and any such financing statements, continuation statements or
amendments may be signed by the Bank on behalf of the Borrower, if necessary,
and may be filed at any time in any jurisdiction. The Bank may at any time and
from time to time file financing statements, continuation statements and
amendments thereto which contain any information required by the Virginia
Uniform Commercial Code, Titles 8.1-8.10 Code of Virginia as amended from time
to time (the "Code") for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether the
Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower. The Borrower agrees to furnish any
such information to the Bank promptly upon request. In addition, the Borrower
shall at any time and from time to time take such steps as the Bank may
reasonably request for the Bank (i) to obtain an acknowledgment, in form and
substance satisfactory to the Bank, of any bailee having possession of any of
the Collateral that the bailee holds such Collateral for the Bank, (ii) to
obtain "control" (as defined in the Code) of any Collateral comprised of deposit
accounts, electronic chattel paper, letter of credit rights or investment
property, with any agreements establishing control to be in form and substance
satisfactory to Bank, and (iii) otherwise to insure the continued perfection and
priority of the Bank's security interest in any of the Collateral and the
preservation of its rights therein. The Borrower hereby constitutes the Bank its
attorney-in-fact to execute, if necessary, and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
obligations of the Borrower to the Bank are irrevocably paid in full and the
Collateral is released.

 

4

--------------------------------------------------------------------------------

 

 

2.10       Amendments and Waivers. This Agreement may be amended and the
Borrower may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if the Borrower shall obtain the Bank's
prior written consent to each such amendment, action or omission to act. No
delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or any other right and waiver on any one
or more occasions shall not be construed as a bar to or waiver of any right or
remedy of the Bank on any future occasion.

 

2.11       Terms of Agreement. This Agreement shall continue in force and effect
so long as any obligation of the Borrower to Bank shall be outstanding and is
supplementary to each and every other agreement between the Borrower and Bank
and shall not be so construed as to limit or otherwise derogate from any of the
rights or remedies of Bank or any of the liabilities, obligations or
undertakings of the Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between the Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of the Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

 

2.12       Notices. Any notices under or pursuant to this Agreement shall be
deemed duly received and effective if delivered in hand to any officer of agent
of the Borrower or Bank, or if mailed by registered or certified mail, return
receipt requested, addressed to the Borrower or Bank at the address set forth in
this Agreement or as any party may from time to time designate by written notice
to the other party; notwithstanding the foregoing notices to the Bank with
respect to accounting and collateral release and notices to the Trustee pursuant
to a Deed of Trust shall be sent to the Bank as follows: Attention: VP Loan
Servicing, Loan Services, 6000 Atrium Way, Mt. Laurel NJ 08054.

 

2.13       Virginia Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia without giving effect to the conflicts of laws
principles thereof.

 

2.14       Reproductions. This Agreement and all documents which have been or
may be hereinafter furnished by Borrower to the Bank may be reproduced by the
Bank by any photographic, photostatic, microfilm, xerographic or similar
process, and any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business).

 

2.15       Venue. Borrower irrevocably submits to the nonexclusive jurisdiction
of any Federal or state court sitting in Virginia, over any suit, action or
proceeding arising out of or relating to this Agreement. Borrower irrevocably
waives to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum. Borrower irrevocably appoints the
Secretary of State of the Commonwealth of Virginia as its authorized agent to
accept and acknowledge on its behalf any and all process which may be served in
any such suit, action or proceeding, consents to such process being served (i)
by mailing a copy thereof by registered or certified mail, postage prepaid,
return receipt requested, to Borrower’s address shown above or as notified to
the Bank and (ii) by serving the same upon such agent, and agrees that such
service shall in every respect be deemed effective service upon Borrower.

 

2.16       JURY WAIVER. BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, WAIVE (A)
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT
BE, OR HAS NOT BEEN WAIVED. THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR ANY
OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

 

5

--------------------------------------------------------------------------------

 

 

Executed under seal on this day August 13, 2020.

 

 

 

Borrower:

 

Information Analysis Incorporated

 

 

By:     /s/ Sandor Rosenberg                          

Sandor Rosenberg, Chief Executive Officer

 

 

Accepted: TD Bank, N.A.

 

 

By:        /s/                                                          

Name:

Title:     Duly Authorized Representative

 

6